Ltjke, J.
Britt sued' the railway company for wrongful ejection from a passenger-train, alleging, among other things, that on January 11, 1916, he boarded the train at-Loraine, in Bibb County, Georgia, in order to be carried to Rivoli in that county; that there was no ticket-office at Loraine, and passengers at that point paid the conductor in cash at the regular ticket rate or in accordance with the customary charge; that the rate of fare between Loraine and Rivoli, published and established by the railroad commission of Georgia, was eleven cents, but the customary fare was ten cents; that he tendered to the conductor the customary fare of ten cents, which the conductor refused to accept, requesting the payment of eleven cents, the fare fixed by the railroad commission; and that, in spite of notice to the conductor that the customary fare was only ten cents, the conductor wrongfully ejected him from the train. Held: The defendant was bound by law to collect eleven’cents, as the fare fixed by the railroad commission; and, the plaintiff not paying or tendering the amount so fixed, the conductor was- authorized to' eject him from the train. The court erred in overruling the defendant’s general demurrer. Savannah, Florida & Western Ry. Co. v. Bundick, 94 Ga. 775 (21 S. E. 995); Wight v. Pelham & Havana R. Co., 18 Ga. App. 195 (89 S. E. 176). See also Johnson v. Ga. R. &c. Co., 108 Ga. 496 (34 S. E. 127, 46 L. R. A. 502), This ruling is not in conflict with Phillips v. Southern Ry. Co., 114 Ga. 284 (40 S. E. 268), for the reason that in the Phillips ease the fare fixed by the railroad commission was tendered and refused, and the railroad company undertook to enforce a rule that it had a right by law to adopt, requiring passengers getting on trains without tickets to’ pay more fare than it charges to persons who purchase tickets, which rule the company had not observed, but had hitherto waived.

Judgment reversed.


Wade, C. J., and Jenkins, J., concur.